Exhibit 10.2

Consulting Service Contract With Kim Kok Hai

This agreement (hereinafter referred to as “Agreement”) is made on September 12,
2008 by and between Cardtrend International, Inc., a Nevada corporation
(“Cardtrend”) with its principal offices at 800 5th Avenue, Ste.4100, Seattle,
WA. 98104 and Kim Kok Hai (“KIM”) with an address at 28, Jalan Tempinis Satu,
Lucky Garden, 59100 Kuala Lumpur.

Witnesseth

WHEREAS, Cardtrend and its wholly owned subsidiary, Cardtrend Systems Sdn. Bhd.
require expertise and assistance to further develope and enhance its payment
transaction processing system using mobile phone SMS technology (hereinafter
referred to as “SMS Payment System”) as well as in the area of EMV compliances
for card issuing & acquiring systems (hereinafter referred to as “EMV
Compliances”) ;

WHEREAS, Kim has substantial knowledge in the payment transaction processing
systems development using various technology, including the mobile phone SMS
technology and possesses knowledge in EMV Compliances and desires to act as a
consultant to provide consultancy services in those areas;

NOW, THEREFORE, in consideration of the premise and the mutual promises and
covenants contained herein and subject specifically to the conditions hereof,
and intending to be legally bound thereby, the parties agree as follows:

1.     

Certain Definitions - When used in this Agreement, the following terms shall
have the meanings set forth below:

    1.1     

Affiliate - any persons or entities controlled by a party.

    1.2     

Cardtrend –Cardtrend International, Inc. or it subsidiaries which use the
services of KIM.

    1.3     

Contact Person - the person who shall be primarily responsible for carrying out
the duties of the parties hereunder. Cardtrend and KIM shall each appoint
Contact Persons to be responsible for their respective duties. In the event that
one party gives notice to the other party in writing that, in their reasonable
opinion, the other party's Contact Person is not able to fulfill their duties
and responsibilities hereunder, both parties shall mutually agree upon a
replacement Contact Person within 10 days of the said notice.

    1.4     

Extraordinary Expenses - expenses that are beyond those expenses that are usual,
regular, or customary in the conduct of in-house activities in fulfillment of
the scope of this agreement.

    1.5     

Equity- cash, securities or liquid assets, specifically excluding real property.

    1.6     

Payment or Payable in kind - distribution of the proceeds of a transaction in
the same type and form as was given as valuable consideration for the
transaction.

  2.     

Contact Persons. The Contact Person for Cardtrend is Low Kok Keng, Chief
Operating Officer. The Contact Person for KIM is KIM.

  3.     

Services to be rendered by KIM. Services to be rendered, on a best efforts
basis, by KIM are as follows:

 

 

--------------------------------------------------------------------------------

  3.1     

Advice and Counsel on Enhancing SMS Payment System. KIM will provide advice,
counsel and directive regarding the enhancement of the functionalities of the
SMS Payment System;

    3.2     

Advice and Counsel on EMV Compliances. KIM has access to information in the EMV
Compliances and will provide advice and counsel and intelligence to Cardtrend in
a timely fashion. Cardtrend understands that some of this information is
available from other sources but acknowledges that KIM can provide it in a more
timely fashion and with substantial value- added interpretation of such
information. The foregoing notwithstanding, no information will be provided to
Cardtrend with respect to the activities of any other KIM customers or customer
accounts without such customer's prior written consent.

    3.3     

Additional Duties. Cardtrend and KIM shall mutually agree upon any additional
duties, which KIM may provide for compensation paid or payable by Cardtrend
under this Agreement.

    3.4     

Best Efforts. KIM shall devote such time and best efforts to the affairs of
Cardtrend as are reasonable and adequate to render the consulting services
contemplated by this agreement.

     

KIM is not responsible for the performance of any services which may be rendered
hereunder without the Cardtrend providing the necessary information in writing
prior thereto. It is understood that a portion of the compensation to be paid
hereunder is being paid hereunder by Cardtrend to have KIM remain available to
assist with transactions on an as- needed basis.

  4.     

Compensation to KIM.

    4.1     

Grant of options. Cardtrend shall grant to KIM, at the signing of this contract,
stock option under the 2007 Non-qualified Stock Option Plan to purchase two
million one hundred thousand (2,100,000) fully registered free trading shares at
a price of $0.001 per share, which will vest at the date of the signing of this
Agreement and which, between the parties, will have a deemed value of $21,000:

    4.2     

Additional Fees. Cardtrend and KIM shall mutually agree upon any additional
fees, which Cardtrend may pay in the future for services rendered by KIM under
this Agreement.

    4.     

3 Extraordinary Expenses. Extraordinary expenses shall be submitted by KIM to
Cardtrend for approval prior to expenditure and shall be paid by Cardtrend,
within ten (10) business days of receipt of KIM’s request for payment.

 

5.     

Indemnification. The Cardtrend agrees to indemnify and hold harmless KIM and his
employees against any and all liability, loss and costs, expenses or damages,
including but not limited to, any and all expenses whatsoever reasonably
incurred in investigating, preparing or defending against any litigation,
commenced or threatened, or any claim whatsoever or howsoever caused by reason
of any injury (whether to body, property, personal or business character or
reputation) sustained by any person or to any person or property by reason of
any act, neglect, default or omission, or any untrue or alleged untrue statement
of a material fact, or any misrepresentation of any material fact or any breach
of any material warranty or covenant as the Cardtrend or any of its agents,
employees, or other representatives arising out of, or in relation to, this
Agreement. Nothing herein is intended to nor shall it relieve either party from
liability for its own act, omission or negligence. All remedies provided by law,
or in equity shall be cumulative and not in the alternative.

   

KIM agrees to indemnify and hold harmless Cardtrend, each of its officers,
directors, employees and each person, if any, who controls Cardtrend against any
and all liability, loss and costs, expenses or damages, including but not
limited to, any and all expenses whatsoever reasonably incurred in

 

 

--------------------------------------------------------------------------------

 

investigating, preparing or defending against any litigation, commenced or
threatened, or any claim whatsoever or howsoever caused by reason of any injury
(whether to body, property, personal or business character or reputation)
sustained by any person or to any person or property by reason of any act,
neglect, default or omission, or any untrue or alleged untrue statement of a
material fact, or any misrepresentation of any material fact or any breach of
any material warranty or covenant as KIM or any of its agents, employees, or
other representatives arising out of, or in relation to, this Agreement. Nothing
herein is intended to nor shall it relieve either party from liability for its
own act, omission or negligence. All remedies provided by law, or in equity
shall be cumulative and not in the alternative.

  6.     

Cardtrend Representations. Cardtrend hereby represents, covenants and warrants
to KIM as follows:

    6.1     

Authorization. Cardtrend and its signatories herein have full power and
authority to enter into this Agreement and to carry out the transactions
contemplated hereby.

    6.2     

No Violation. Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby will violate any provision
of the charter or by-laws of Cardtrend, or violate any terms of provision of any
other Agreement or any statute or law.

    6.3     

Agreement in Full Force and Effect. All contracts, agreements, plans, leases,
policies, and licenses referenced herein to which Cardtrend is a party are valid
and in full force and effect.

    6.4     

Litigation. Except as set forth below, there is no action, suit, inquiry,
proceeding or investigation by or before any court or governmental or other
regulatory or administrative agency or commission pending or, to the best
knowledge of Cardtrend threatened against or invoking Cardtrend, or which
questions or challenges the validity of this Agreement and its subject matter;
and Cardtrend does not know or have any reason to know of any valid basis for
any such action, proceeding or investigation.

    6.5     

Consents. No consent of any person, other than the signatories hereto, is
necessary to the consummation of the transactions contemplated hereby,
including, without limitation, consents from parties to loans, contracts, lease
or other Agreements and consents from governmental agencies, whether federal,
state, or local.

    6.6     

KIM Reliance. KIM has and will rely upon the documents; instruments and written
information furnished to KIM by Cardtrend's officers or designated employees.
All representations and statements provided herein about the Cardtrend are true
and complete and accurate to the best of Cardtrend’s knowledge. Cardtrend agrees
to indemnify, hold harmless, and defend KIM, at Cardtrend's expense for any
proceeding or suit which may raise out of any inaccuracy or incompleteness of
any such material or written information supplied to KIM.

  7.     

Confidentiality.

    7.1     

KIM and Cardtrend each agree to provide reasonable security measures to keep
information confidential where release may be detrimental to their respective
business interests. KIM and Cardtrend shall each require their employees,
agents, affiliates, other licensees, and others who will have access to the
information through KIM and Cardtrend respectively, to first enter appropriate
non-disclosure Agreements requiring the confidentiality contemplated by this
Agreement in perpetuity.

    7.2     

KIM will not, either during its engagement by the Cardtrend pursuant to this
agreement or at any time thereafter, disclose, use or make known for its or
another’s benefit, any confidential information, knowledge, or data of the
Cardtrend or any of its affiliates in any way acquired or

 

 

--------------------------------------------------------------------------------

 

used by KIM during its engagement by Cardtrend. Confidential information,
knowledge or data of the Cardtrend and its affiliates shall not include any
information, which is, or becomes generally available to the public other than
as a result of a disclosure by KIM or its representatives.

  8.     

Miscellaneous Provisions.

    8.1     

Amendment and Modification. This Agreement may be amended, modified and
supplemented only by written agreement of KIM and Cardtrend.

    8.2     

Waiver of Compliance. Any failure of KIM, on the one hand, or Cardtrend, on the
other, to comply with any obligation, agreement, or condition herein may be
expressly waived in writing, but such waiver or failure to insist upon strict
compliance with such obligation, covenant, agreement or condition shall not
operate as a waiver of, or estoppel with respect to, any subsequent or other
failure.

    8.3     

Expenses: Transfer Taxes, Etc. Whether or not the transaction(s), if any,
contemplated by this Agreement shall be consummated, KIM agrees that all fees
and expenses incurred by KIM in connection with this Agreement shall be borne by
KIM and Cardtrend agrees that all fees and expenses incurred by Cardtrend in
connection with this Agreement shall be borne by Cardtrend, including, without
limitation as to KIM or Cardtrend, all fees of counsel and accountants.

    8.4     

Other Business Opportunities. Except as expressly provided in this Agreement,
each party hereto shall have the right independently to engage in and receive
full benefits from business activities. In case of business activities which
would be competitive with the other party and which first occurs after the date
of this Agreement, notice shall be given prior to this Agreement or, if such
activities are proposed, within ten (10) days prior to engagement therein. The
doctrines of “corporate opportunity” or “business opportunity” shall not be
applied to any other activity, venture, or corporation of either party.

    8.5     

Compliance with Regulatory Agencies. Each party agrees that all actions, direct
or indirect, taken by it and it's respective agents, employees and affiliates in
connection with this agreement and any financing or underwriting hereunder shall
conform to all applicable Federal and State securities laws.

    8.6     

Notices. Any notices to be given hereunder by any party to the other may be
effected by personal delivery in writing or in by mail, registered or certified,
postage prepaid with return receipt requested. Mailed notices shall be addressed
to the “Contact Person” at the addresses appearing in the introductory paragraph
of this Agreement, but any party may change his address by written notice in
accordance with this subsection. Notices delivered personally shall be deemed
communicated as of actual receipt; mailed notices shall be deemed communicated
as of five (5) days after mailing.

    8.7     

Assignment. This agreement and all of the provisions hereof shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, but neither this Agreement nor any right,
interest or obligations hereunder will be assigned by any of the parties hereto
without the prior written consent of the other parties, except by operation of
law.

    8.8     

Delegation. Neither party shall delegate the performance of its duties under
this agreement without the prior written consent of the other party.

 

 

--------------------------------------------------------------------------------

8.9     

Publicity. Neither KIM nor Cardtrend shall make or issue, or cause to be made or
issued, any announcement or written statement concerning this Agreement or the
transaction contemplated hereby for dissemination to the general public without
the prior consent of the other party. This provision shall not apply, however,
to any announcement or written statement required to be made by law or the
regulations of any Federal or State governmental agency, except that the party
concerning the timing and consent of such announcement before such announcement
is made.

  8.10     

Governing Law. This Agreement and the legal relations among the parties hereto
shall be governed by and construed in accordance with the laws of the USA,
without regard to its conflict of law doctrine.

  8.11     

Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

  8.12     

Headings. The heading of the sections of this Agreement are inserted for
convenience only and shall not constitute a part hereto or affect in any way the
meaning or interpretation of this Agreement.

  8.13     

Entire Agreement. This Agreement, including any Exhibits hereto, and the other
documents and certificates delivered pursuant to the terms hereto, sets forth
the entire Agreement and understanding of the parties hereto in respect of the
subject matter contained herein, and supersedes all prior agreements, promise,
covenants, arrangements, communications, representations or warranties, whether
oral or written, by any officer, employee or representative of any party hereto.

  8.14     

Third Parties. Except as specifically set forth or referred to herein, nothing
herein expressed or implied is intended or shall be construed to confer upon or
give to any person or corporation other than the parties hereto and their
successors or assigns, any rights or remedies under or by reason of this
Agreement.

  8.15     

Attorneys’ Fees and Costs. If any action is necessary to enforce and collect
upon the terms of this Agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees and costs, in addition to any other relief to which
that party may be entitled. This provision shall be construed as applicable to
the entire Agreement.

  8.16     

Survivability. If any part of this Agreement is found, or deemed by a court of
competent jurisdiction to be invalid or unenforceable, that part shall be
severable from the remainder of the Agreement.

  8.17     

Further Assurances. Each of the parties agrees that it shall from time-to-time
take such actions and execute such additional instruments as may be reasonably
necessary or convenient to implement and carry out the intent and purpose of
this Agreement.

  8.18     

Right to Data After Termination. After termination of this Agreement each party
shall be entitled to copies of all information acquired hereunder as of the date
of termination and not previously furnished to it.

           8.19     

Relationship of the Parties. Nothing contained in this Agreement shall be deemed
to constitute either party to become the partner of the other, the agent or
legal representative of the other, nor create any fiduciary relationship between
them, except as otherwise expressly provided herein.

 

 

--------------------------------------------------------------------------------

 

It is not the intention of the parties to create nor shall this Agreement be
construed to create any commercial relationship or other partnership. Neither
party shall have any authority to act for or to assume any obligation or
responsibility on behalf of the other party, except as otherwise expressly
provided herein. The rights, duties, obligations and liabilities of the parties
shall be separate, not joint or collective. Each party shall be responsible only
for its obligations as herein set out and shall be liable only for its share of
the costs and expenses as provided herein.

           8.20     

No Authority to Obligate the Cardtrend. Without the consent of the Board of
Directors of the Cardtrend, KIM shall have no authority to take, nor shall he
take, any action committing or obligating the Cardtrend in any manner, and it
shall not represent himself to others as having such authority.

 

9.     

Arbitration. WITH RESPECT TO THE ARBITRATION OF ANY DISPUTE, THE UNDERSIGNED
HEREBY ACKNOWLEDGE THAT:

    A.     

ARBITRATION IS FINAL AND BINDING ON THE PARTIES;

    B.     

THE PARTIES ARE WAIVING THEIR RIGHT TO SEEK REMEDY IN COURT, INCLUDING THEIR
RIGHT TO JURY TRIAL;

    C.     

PRE-ARBITRATION DISCOVERY IS GENERALLY MORE LIMITED AND DIFFERENT FROM COURT
PROCEEDING;

    D.     

THE ARBITRATOR’S AWARD IS NOT REQUIRED TO INCLUDE FACTUAL FINDINGS OR LEGAL
REASONING AND ANY PARTY’S RIGHT OF APPEAL OR TO SEEK

   

MODIFICATION OF RULING BY THE ARBITRATORS IS STRICTLY LIMITED;

    E.     

THE PANEL OF ARBITRATORS WILL TYPICALLY INCLUDE A MINORITY OF ARBITRATORS WHO
WERE OR ARE AFFILIATED WITH THE PAYMENTS INDUSTRY; AND

    F.     

THIS ARBITRATION AGREEMENT IS SPECIFICALLY INTENDED TO INCLUDE ANY AND ALL
STATUTORY CLAIMS WHICH MIGHT BE ASSERTED BY ANY PARTY.

    G.     

ALL DISPUTES, CONTROVERSIES, OR DIFFERENCES BETWEEN THE Cardtrend, KIM OR ANY OF
THEIR OFFICERS, DIRECTORS, LEGAL REPRESENTATIVES, ATTORNEYS, ACCOUNTANTS, AGENTS
OR EMPLOYEES, OR ANY CUSTOMER OR OTHER PERSON OR ENTITY, ARISING OUT OF, IN
CONNECTION WITH OR AS A RESULT OF THIS AGREEMENT, SHALL BE RESOLVED THROUGH
ARBITRATION RATHER THAN THROUGH LITIGATION.

    H.     

THE UNDERSIGNED HEREBY AGREES TO SUBMIT THE DISPUTE FOR RESOLUTION WITHIN FIVE
(5) DAYS AFTER RECEIVING A WRITTEN REQUEST TO DO SO FROM

   

ANY OF THE AFORESAID PARTIES.

    I.     

IF ANY PARTY FAILS TO SUBMIT THE DISPUTE TO ARBITRATION ON REQUEST, THEN THE
REQUESTING PARTY MAY COMMENCE AN ARBITRATION

   

PROCEEDING, BUT IS UNDER NO OBLIGATION TO DO SO.

    J.     

ANY HEARING SCHEDULED AFTER ARBITRATION IS INITIATED SHALL TAKE PLACE IN HONG
KONG.

 

 

--------------------------------------------------------------------------------

  K.     

IF ANY PARTY SHALL INSTITUTE ANY COURT PROCEEDING IN AN EFFORT TO RESIST
ARBITRATION AND BE UNSUCCESSFUL IN RESISTING ARBITRATION OR

   

SHALL UNSUCCESSFULLY CONTEST THE JURISDICTION OF ANY ARBITRATION FORUM, OVER ANY
MATTER WHICH IS THE SUBJECT OF THIS AGREEMENT, THE PREVAILING PARTY SHALL BE
ENTITLED TO RECOVER FROM THE LOSING PARTY ITS LEGAL FEES AND ANY OUT-OF-POCKET
EXPENSES INCURRED IN CONNECTION WITH THE DEFENSE OF SUCH LEGAL PROCEEDING OR ITS
EFFORTS TO ENFORCE ITS RIGHTS TO ARBITRATION AS PROVIDED FOR HEREIN.

    L.     

EACH PARTY WILL SIGN ANY REQUIRED OR APPLICABLE PAPERWORK AT THE TIME ANY
DISPUTE IS SUBMITTED FOR ARBITRATION.

    M.     

THE PARTIES SHALL ACCEPT THE DECISION OF ANY AWARD AS BEING FINAL AND CONCLUSIVE
AND AGREE TO ABIDE THEREBY.

    N.     

ANY DECISION MAY BE FILED WITH ANY COURT AS A BASIS FOR JUDGMENT AND EXECUTION
FOR COLLECTION.

  10.     

Term of Agreement and Termination. This Agreement shall be effective upon
execution, shall continue for six months.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, all as of the day and year first above written.

CARDTREND: Cardtrend International, Inc.

 

By:  /s/ KING K. NG
        King K. Ng, President & CEO



KIM:

By:  /s/ KIM KOK HAI
        Kim Kok Hai
        Malaysia IC No.: 460208 -7152-49

 

 

 

 

--------------------------------------------------------------------------------